Citation Nr: 0711714	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  04-01 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for an adjustment disorder with anxious mood.

2.  Entitlement to a compensable evaluation for rhinitis.

3.  Entitlement to an increased evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to September 
1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (RO) which granted a 10 percent 
evaluation for an adjustment disorder with anxious mood 
associated with tinnitus, and which denied increased ratings 
for the veteran's service-connected rhinitis and tinnitus.  


FINDINGS OF FACT

1.  The veteran's psychiatric symptoms result in minimal 
occupational and social impairment due to mild or transient 
anxiety symptoms which are controlled by medication.  

2.  The veteran's rhinitis is not shown to result in 50-
percent obstruction of the nasal passages on both sides, 
complete obstruction on one side, or nasal polyps.

3.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation, in excess of 10 
percent for adjustment disorder with anxious mood have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1- 4.14, 4.125-4.130, Diagnostic Code 9400 
(2006).

2.  The criteria for a compensable evaluation for rhinitis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.97, Diagnostic Code 
6522 (2006).  

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002 & 2006); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a May 2003 letter, VA informed the veteran of the evidence 
necessary to substantiate his claims, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  VA also asked the veteran 
to provide any evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date prior to the initial rating decision. 
However, as the Board is denying the appellant's claim, and 
as there is no indication that any notice deficiency 
reasonably affects the outcome of this case, the Board finds 
that any VCAA notice deficiency is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

December 2003 and April 2004 Statements of the Case provided 
the veteran with applicable regulations on disability 
ratings.  Thus, the Board finds that VA complied with the 
procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 
38 C.F.R. § 3.103(b).  Id.  

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not for 
consideration. 

1.  Adjustment Disorder with Anxious Mood

The veteran was assigned a 10 percent evaluation for 
adjustment disorder with anxious mood under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9400 (2006).  

Under Diagnostic Code 9400 for generalized anxiety disorder, 
a 10 percent evaluation is assigned for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Codes 9400 (2006). 

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale 
scores ranging from 1 to 100, reflect "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); See also Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  GAF scores from 71 to 80 reflect 
transient symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  GAF scores ranging from 51 
to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  GAF scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech which is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., a depressed patient who avoids friends, 
neglects family, and is unable to do work).  Id.  

The Board finds that the veteran's overall disability picture 
is most consistent with a 10 percent evaluation.  See 38 
C.F.R. § 4.130, Diagnostic Code 9400 (2006).  The record 
shows that veteran's symptoms result in minimal occupational 
and social impairment due to mild or transient anxiety 
symptoms which are controlled by medication.

A February 2003 emergency note shows that the veteran was 
seen with complaints of anxiety.  He appeared fairly nervous 
and a prominent fine tremor was noted in the hands.  He was 
assessed with anxiety and was treated with medication.  

During a June 2003 VA examination, the veteran reported that 
he felt somewhat anxious once in a while; his anxiety 
symptoms were treated with medication.  The veteran reported 
that his anxiety symptoms were sporadic.  At the time of the 
examination, the veteran was not seeing anybody for anxiety 
except for his primary care physicians. The examiner stated 
that these anxiety symptoms seemed to be moderate and that 
his psychiatric symptoms did not contribute to any loss of 
employment.  The veteran had worked for the State of Nebraska 
Department of Labor until he retired.  The veteran reported 
that he was quite pleased with his retirement life, and was 
pleased with his long relationship with his wife of 51 years.  
The veteran did volunteer work and was quite active.  He 
reported that his anxiety did not contribute to his 
employment or as a volunteer.  The examiner stated that the 
veteran seemed somewhat impaired, primarily in social 
functions, but slightly in occupational functioning because 
of his anxiety.  His remissions had been on and off.  

A mental status examination showed that the veteran was 
impeccably groomed with extremely good hygiene.  He had no 
impairment of thought process or communication, no delusions, 
no hallucinations, and no paranoid thoughts.  No 
inappropriate behavior was present.  He denied any suicidal 
or homicidal thoughts.  His orientation to person, place, and 
time was intact and short and long term memory were intact.  
The examiner stated that the veteran did appear overly eager 
and anxious to meet him.  The veteran had slight 
obsessiveness in his politeness.  His speech was a little 
rapid but was logical, fluent, and productive.  His speech 
did not show him to be psychologically minded.  The veteran 
denied having panic attacks or other difficulties and denied 
depression or depressed mood.  He admitted to anxiety, 
however, and needed medication, which he believed controlled 
his anxiety fairly well.  His impulse control was excellent.  
He was highly motivated.  He had sleep onset difficulties 
which interfered sometimes with daytime activities.  The 
examiner stated that this was fairly characteristic for 
anxiety disorder but once the veteran was able to fall 
asleep, he slept well.  The examiner stated that his only 
symptoms that seemed to interfere with activities were his 
over eagerness and being a bit on edge. 

The veteran was assessed with generalized anxiety disorder, 
mild.  The examiner noted that his Axis IV stressors were 
currently minimal, but three years ago catastrophic due to 
his cancer diagnosis.  He had a GAF score of approximately 72 
at the time of the examination.  The examiner stated that in 
the past few years, it had probably ranged between 70 and 72, 
probably 70 shortly after his 2000 diagnosis of Hodgkin's.  
The examiner stated that his GAF probably had been ranging at 
approximately 72 in the past year.  The examiner noted that 
medication was moderately effective, but the veteran had 
relatively little insight and was probably more impaired in 
functioning, although very mildly so, than he let on to be.  
The examiner stated that the veteran's symptoms tended to be 
under-represented during the interview, but good observations 
showed that the veteran was fairly anxious, fairly fidgety, 
and somewhat uncomfortable because of the chronic anxiety; 
although, the examiner noted again that the impairment was 
only mild. The examiner stated at the time of the 
examination, that the impairment in occupation was minimal 
but present.  

The veteran was assessed with a current GAF score of 72.  A 
GAF score of 72 reflects transient symptoms and expectable 
reactions to psychosocial stressors resulting in no more than 
slight impairment in social or occupational functioning.  See 
DSM-IV at 46-47.  The examiner indicated that although the 
veteran's symptoms were under-represented during his 
interview, that he did have chronic anxiety symptoms, which 
he described as mild, with minimal impairment in occupational 
functioning.  The veteran's GAF score is consistent with a 10 
percent rating for mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress.  See 38 C.F.R. § 
4.130, Diagnostic Code 9400 (2005).

The veteran's VA examination did reflect symptoms of anxiety 
and some sleep impairment, which are relevant to a 30 percent 
rating.  The veteran did not, however, exhibit other symptoms 
described for a 30 percent evaluation, and objective evidence 
does not show that these symptoms result in an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, which is required 
for a 30 percent rating.  The June 2003 VA examiner diagnosed 
the veteran with "mild" generalized anxiety disorder.  The 
examiner further noted he had minimal impairment in 
occupational functioning.  At the time of the examination, 
the veteran reported doing volunteer work and indicated that 
his anxiety symptoms did not interfere with his employment or 
with his volunteer work.  Thus, the Board finds that the 
veteran's adjustment disorder with anxious mood does not 
warrant a 30 percent rating.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2006).   

2.  Rhinitis

Under Diagnostic Code 6522, a 10 percent evaluation is 
assigned for allergic or vasomotor rhinitis without polyps, 
but with greater than 50-percent obstruction of the nasal 
passages on both sides or complete obstruction on one side.  
38 C.F.R. § 4.97, Diagnostic Code 6522 (2006).  A maximum 30 
percent evaluation is assigned for allergic rhinitis with 
polyps. Id.

VA treatment records reflect complaints of chronic sinus 
congestion and continuing treatment for allergic rhinitis.  
(See VA Treatment Records, May 2002 to September 2003).  
Findings from a February 2003 maxillofacial CT did not 
indicate sinusitis, polyps, or other abnormality of any of 
the paranasal sinuses. (See VA Treatment Records, February 
2003).  

During a June 2003 VA examination the veteran complained that 
he had blockage in the right side of his nose most of the 
time and reporting having a chronic discharge from his nose.  
He reported that symptoms were continuous year-round, though 
worse in the spring.  The veteran had lost no work and had 
not been hospitalized or bedridden due to rhinitis in the 
past year.  On examination, there was no posterior pharyngeal 
discharge. The conjunctivae of the veteran's eyes were 
slightly reddened but no discharge was present.  The 
turbinates in his nose were reddened on both sides.  The 
examiner noted again that no discharge was evident, though 
the veteran did blow his nose several times during the 
examination.  The veteran was assessed with chronic rhinitis.

The Board finds that the objective medical evidence does not 
reflect rhinitis with greater than 50-percent obstruction of 
the nasal passages on both sides or complete obstruction on 
one side to warrant a 10 percent evaluation under Diagnostic 
Code 6522.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 
(2006).  Although the veteran complained that he has blockage 
in the right side of his nose during the June 2003 VA 
examination, no discharge was evident on examination.  The 
examiner indicated that the turbinates in the veteran's nose 
were reddened on both sides, but did not note any obstruction 
of the nasal passages.  The veteran is not shown to have 
nasal polyps to warrant a 30 percent evaluation under 
Diagnostic Code 6522. Id. 



3.  Tinnitus

The veteran is a seeking an increased evaluation for service-
connected tinnitus.  April 2003 and June 2003 private 
audiological evaluations show that the veteran currently has 
bilateral tinnitus.  The RO denied the veteran's claim 
because Diagnostic Code 6260 for recurrent tinnitus does not 
provide for the assignment of a separate 10 percent 
evaluation for each ear; the maximum evaluation available for 
tinnitus is 10 percent.

As noted, disability evaluations are determined by the 
application of a Schedule of Rating Disabilities. 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Tinnitus is evaluated under 
Diagnostic Code 6260, which was revised effective June 13, 
2003, to clarify existing VA practice that only a single 10 
percent evaluation is assigned for tinnitus, whether the 
sound is perceived as being in one ear, both ears, or in the 
head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the CAVC 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10 percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The CAVC held that pre-1999 and 
pre-June 13, 2003 versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.  VA 
appealed the CAVC's decision in Smith to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  

The Federal Circuit then reversed the CAVC's decision in 
Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral. Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations. Id, slip op. 
at 9-10.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the CAVC 
erred in not deferring to VA's interpretation.

In view of the foregoing, the Board concludes that Diagnostic 
Code 6260 precludes an evaluation in excess of a single 10 
percent for tinnitus.  Therefore, the veteran's claim for an 
evaluation in excess of 10 percent for his service-connected 
tinnitus must be denied.  As the disposition of this claim is 
based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law. 
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
provisions of the VCAA have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  See Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

C.  Conclusion

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disabilities have not 
been shown to cause marked interference with employment 
beyond that contemplated by the Schedule for Rating 
Disabilities, have not necessitated frequent periods of 
hospitalization, and have not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The preponderance of the evidence is against finding that the 
veteran's adjustment disorder with anxious mood has increased 
to warrant a higher rating evaluation.  The preponderance of 
the evidence is against finding that the veteran's rhinitis 
has increased to warrant a compensable evaluation.  The 
veteran is in receipt of the maximum rating authorized under 
38 C.F.R. § 4.87, Diagnostic Code 6260 for service-connected 
tinnitus.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

An evaluation in excess of 10 percent for adjustment disorder 
with anxious mood is denied.

An initial compensable evaluation for rhinitis is denied.

An evaluation in excess of 10 percent for tinnitus is denied.  




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


